This opinion was filed for record
                                                               at· Z ;o') CCrll on ;::fu.\==( 1·1, 20\ ~-


                                                                       ;I~·
                                                                     R(,.::-   J!'fl;;;~,··
                                                                                   vw:OE~~
                                                                               '··''
                                                                     Supreme Court Clerk
                                                                                        ·j·er.



  IN THE SUPREME COURT OF THE STATE OF WASHI~GTON




In the Matter of the Personal Restraint of
                                                       NO. 88921-0
GREGORY 0. THOMAS,                                     ENBANC
                           Petitioner.                 Filed      JUt 1 7 2014


      PER CURIAM-Petitioner Gregory Thomas filed this personal restraint

petition directly with this court, asking us to apply the rule announced in Miller v.

Alabama,_ U.S.__, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), to his 999-month

sentence--a claimed "functional equivalent" sentence of life without parole. He

also asks this court to consider whether his sentence constitutes "cruel punishment"

categorically prohibited by article I, section 14 of the Washington State

Constitution and whether the evidence at trial was insufficient to support his

conviction for felony murder predicated on rape or attempted rape. 1


       1
        We retained this case for oral argument solely on the Miller and article I, section
14 questions. However, because Thomas filed his personal restraint petition directly in
this court, thus invoking the court's original jurisdiction in habeas corpus, we consider
his petition in its entirety.
In re Pers. Restraint of Gregory 0. Thomas, 88921-0



      The State argues that Thomas's petition does not meet the requirements of

RCW 10.73.100 because at least one of the claims in his mixed petition is time

barred. We agree. We recognize that Thomas's claim premised on Miller may not

be time barred; if we agreed with Thomas that the rule in Miller applies

retroactively, then that claim satisfies the exception to the one-year time bar in

RCW 10.73.100(6) and we could reach its merits.                Likewise, Thomas's

insufficiency of the evidence claim would not be time barred under RCW

10.73.100(4).

       But Thomas's article I, section 14 claim is not premised on Miller's rule.

The court in Miller expressly rejected a categorical ban on life sentences for

juveniles. Miller, 132 S. Ct. at 2469. Thomas acknowledges as much but argues

that "the Supreme Court's consistent holdings foretell recognition that our

standards of decency have evolved so that it is never appropriate to impose an

irrevocable life term on a juvenile, or at least a 15-year-old child such as Thomas."

Pet'r's Suppl. Br. at 23. He urges this court to act now under our state constitution

rather than waiting for the federal court to take the lead.

       While this argument appropriately identifies the authority of a state court to

rely on independent and adequate state grounds for its decision, it also reflects a

clear departure from Miller. As a result, Thomas cannot rely on the exception in



                                           -2-
In re Pers. Restraint of Gregory 0. Thomas, 88921-0



RCW 10.73.100(6) to lift the time bar that otherwise precludes our consideration

of a petition filed more than one year after the judgment being attacked. Our

statutory mandate is clear: we may consider an untimely petition only when it is

based "solely" on one or more of the grounds listed in RCW 10.73.100. In re Pers.

Restraint of Stoudmire, 141 Wn.2d 342, 348-49, 5 P.3d 1240 (2000). We must

dismiss this petition as mixed and time barred.




                                          -3-